           Case 1-19-42769-nhl      Doc 27     Filed 06/20/19     Entered 06/20/19 23:26:19



Stephen Z. Starr, Esq.                                       Hearing Date/Time:
STARR & STARR, PLLC                                          July 11, 2019 at 11:45 a.m.
260 Madison Ave., 17th Floor
New York, New York 10016                                     Objection Deadline:
tel. (212) 867-8165                                          July 5, 2019 at 5:00 pm
fax. (212) 867-8139
email sstarr@starrandstarr.com

Attorneys for Creditors Domenick Cipollone
 and Anthony Cipollone

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re:
                                                           Chapter 11 Case No.:
 VIRGINIA TRUE CORPORATION,
                                                            1-19-42769 (NHL)
                                 Debtor.




         DECLARATION OF DOMENICK CIPOLLONE IN SUPPORT OF MOTION BY
         CREDITORS DOMENICK CIPOLLONE AND ANTHONY CIPOLLONE, TO (I)
          CHANGE VENUE TO UNITED STATES BANKRUPTCY COURT FOR THE
           EASTERN DISTRICT OF VIRGINIA, OR (II) IN THE ALTERNATIVE TO
                           DISMISS CHAPTER 11 CASE


         I, Domenick Cipollone, declare as follows:

         1.     I am over 18 years of age and am a creditor in the above-referenced chapter 11

bankruptcy case (the “Bankruptcy Case”) of Virginia True Corporation (the “Debtor”).

         2.     This declaration is based upon my own personal knowledge, except as to such matters

stated upon information and belief, and as to such matters I believe them to be true.

         3.     This declaration is being submitted in support of the motion (“Motion”) seeking entry of

an order (a) changing the venue of the Bankruptcy Case pursuant to 28 U.S.C. Sec 1408(a)(1) to the

United States Bankruptcy Court for the Eastern District of Virginia (Richmond Division), or (b) in the

alternative for an order of dismissal pursuant to section 1112(b)(1) of the Bankruptcy Code.
            Case 1-19-42769-nhl      Doc 27       Filed 06/20/19   Entered 06/20/19 23:26:19




A.     Background

       4.       I am a member of ADC Construction LLC, which maintains premises at 58-08 48th

Street, Maspeth, New York 11378.

       5.       ADC Construction is a company engaged in municipal construction, sewer, roadwork

and trenching, primarily in the New York City metropolitan area,

       6.       My brother, Anthony Cipollone, is also a member of ADC Construction and we work

together in managing the business, operations and municipal projects of ADC Construction,

       7.       Neither myself, nor my brother Anthony, have a background or personal experience in

real estate development or real estate finance.

B.      General Background re Fones Cliffs in Richmond County, Virginia

       8.       The Debtor is the owner of record of a parcel of consisting of approximately 1,000 acres

of real estate in Richmond County, Virginia including an area known as “Fones Cliffs” (the “Real

Property Site”).

       9.       I have been advised and believe to be true that Fones Cliffs located on the Real Property

Site is a four-mile cliff formation along the eastern side of the Rappahannock River in Richmond

County, Virginia – midway between the Route 301 bridge in Port Royal and the Route 360 bridge in

Tappahannock. I have been advised and believe to be true that Fones Cliffs contain diatomaceous earth

which is visible from miles away due to its white color.

        10.     I have been advised and believe to be true that Fones Cliffs lies within an area

designated by the Audubon Society as an Important Bird Area with “global significance.” I have been

further advised and believe to be true that the Fones Cliffs formation is nationally recognized as

having one of the highest concentrations of bald eagles on the East Coast and is highlighted in the

National Geographic map “Treasured Landscapes of the Chesapeake Bay.”


                                                     -2-
         Case 1-19-42769-nhl        Doc 27     Filed 06/20/19     Entered 06/20/19 23:26:19




       11.     I have been advised and believe to be true that Fones Cliffs has historical significance

because, among other things, in 1608, the Rappahannock Indians attacked Captain John Smith as he

navigated below the cliffs, an event memorialized with the first and only National Water Trail: The

Captain John Smith Chesapeake National Historic Trail

C.     Formation and Investment in the Debtor

       12.     In 2017, my brother (Anthony) and I were introduced to Benito R. Fernandez

(“Fernandez”) and Howard Kleinhendler (“Kleinhendler”).

       13.     We were informed by Fernandez that he was involved in developing at the Real Property

Site a golf course and mixed used facility contemplated to include residences and a hotel.

       14.     I went and personally visited Fones Cliffs with my son and became enthusiastic about

the investment potential of the contemplated project.

       15.     I am informed and believe that on or about March 20, 2017, a Certificate of

Incorporation for the Debtor was filed with the Commonwealth of Virginia, State Corporation

Commission.

       16.     After due dilingence, on April 27, 2017, Fernandez, Kleinhendler, my brother and I

entered into a written stockholders’ agreement (the “Stockholders’ Agreement”), a copy of which is

attached hereto as Exhibit A.

       17.     Under the Stockholders’ Agreement, Virginia True issued 2,600 shares of Common

Stock to the four shareholders: Kleinhendler, Fernandez, my brother Anthony and I.

       18.     Kleinhendler and Fernandez each received 884 shares of Virginia True Common Stock,

which collectively comprised a majority percentage (68%) of the issued shares of Virginia True.

Neither Kleinhendler or Fernandez paid any money in exchange for their respective shares.

       19.     My brother Anthony and I each received 416 shares of Virginia True Common Stock,

which collectively comprised 32% of the issued shares of Virginia True. Under the Stockholders’


                                                   -3-
         Case 1-19-42769-nhl        Doc 27      Filed 06/20/19     Entered 06/20/19 23:26:19




Agreement my brother Anthony and I agreed to pay and did pay $5 million total in exchange for the

shares we received.

D.     Fernandez and Kleinhendler’s Mismanagement of Project.

       20.     On May 1, 2017, the Debtor purchased the Real Property Site for $12 million, based on

payment of $5 million cash that had been received from my brother Anthony and I and the balance paid

by a $7 million unsecured promissory note of the Debtor.

       21.     Other than the $5 million in funds received from my brother Anthony and me,

Kleinhendler and Fernandez failed to subsequently obtain any additional equity investors or obtain loan

financing at any time during the two year period from May 2017 to the present.

       22.     With the assistance of its agent and attorney at that time, Robert Smith, Esq., the Debtor

sought to pursue the development of the Real Property Site into a golf course and resort.

       23.     As negotiated and agreed during the formation of the Debtor and the execution of the

Stockholders’ Agreement, my bother Anthony and I were silent investors in the Debtor with no control

except under certain protective provisions contained in the Shareholders’ Agreement. Fernandez and

Kleinhendler were responsible for the day-to-day management of the Debtor and its Real Property Site

development efforts.

       24.     In the months subsequent to the Debtor’s purchase of the Real Property Site, Fernandez

and Kleinhendler proved themselves not up to the task of managing the development project for the

Real Property Site.

       25.     Until January 2018, my brother Anthony and I were kept in the dark regarding

Kleinhendler and Fernandez’s gross mismanagement and unprofessional business conduct.

       26.     On January 15, 2018, my brother Anthony and I became aware of numerous, significant

issues with the site development project for the Real Property Site, including, but not limited to, (a)

nonpayment and excessive delays in payment of invoices due to vendors and consultants, (b) issuance


                                                    -4-
           Case 1-19-42769-nhl      Doc 27     Filed 06/20/19     Entered 06/20/19 23:26:19




of a November 30, 2017 stop work order from Richmond County for violation of Richmond County’s

Erosion and Sediment Control Ordinance in connection with unauthorized land clearing.

          27.   On January 17, 2018, my brother Anthony and I, through counsel, sent a demand letter

 to Fernandez and Kleinhendler in direct reaction to the new and damaging information learned as of

 January 15, 2018. A copy of the letter is attached hereto as Exhibit B.

          28.   On May 2, 2018, my brother Anthony and I, through counsel, sent a further demand

letter to Fernandez and Kleinhendler related to, inter alia, their improper conduct in furtherance of the

Real Property Site development project, as well as their inadequate responses and false promises

related to funding of the project and delivery to my brother and me of the relevant financial information

regarding the Debtor required under the Stockholders’ Agreement. A copy of the letter is attached

hereto as Exhibit C.

          29.   The letter also demanded that Fernandez and Kleinhendler (a) fully comply with all

terms of the Stockholders’ Agreement, (b) cease and desist any further spending on behalf of or by the

Debtor, and (c) immediately negotiate new conditions with my brother and me regarding the structure

and management of our business relationship with the Debtor.

          30.   Fernandez and Kleinhendler never responded to the January 17, 2018 and May 2, 2018

letter.

E.        Kleinhendler and Fernandez’s management of the Debtor Results in
          DEQ Violations and a lawsuit from the Virginia Attorney General

          31.   I am informed and believe to be true that on October 10, 2018, Virginia Attorney

General Mark Herring filed a lawsuit against the Debtor violations of Virginia environmental laws. It

is my information and belief, that in that lawsuit, Attorney General Herring alleges that the Debtor

engaged in unpermitted land clearing and land disturbing activities, failed to develop a stormwater

management plan, failed to install measures to prevent sediment runoff, failed to stabilize the land it

was disturbing, and failed to correct the violations in a timely manner even after being notified.

                                                   -5-
         Case 1-19-42769-nhl        Doc 27     Filed 06/20/19      Entered 06/20/19 23:26:19




       32.     It is my information and belief that the lawsuit explains that the Virginia Department of

Environmental Qualify (“DEQ”) notified the Debtor of violations in February, April, and August 2018,

yet violations continued. It is my information and belief that the suit alleges seventeen counts of illegal

actions by the Debtor at the Real Property Site:

               a.    Unpermitted land disturbance in violation of the State Water Control Law, the

                     Virginia Stormwater Management Act, the Virginia Erosion and Sediment Control

                     Law, and the Board’s regulations;

               b.    Failure to Obtain an Approved Stormwater Management Plan Prior to Land

                     Disturbance;

                c.   Failure to Obtain Approved Erosion and Sediment Control Plan Prior to Land

                     Disturbance;

                d.   Failure to Stabilize Denuded Areas;

                e.   Failure to Install Sediment Trapping Controls;

                f.   Failure to Maintain, Inspect, and Repair Erosion and Sediment Control Structures;

                g.   Unpermitted Discharge;

                h.   Failure to Notify the Department of Unpermitted Discharge;

                i.   Failure to Post a Copy of Construction General Permit Coverage;

                j.   Failure to Maintain a Copy of the Erosion and Sediment Control Plan at a Central

                     Location;

                k.   Failure to Maintain a Copy of the Stormwater Management Plan at a Central

                     Location;

                l.   Failure to Identify Qualified Personnel;

                m. Failure to Complete Self-Inspection Reports;

                n.   Failure to Perform Self-Inspections;


                                                    -6-
         Case 1-19-42769-nhl        Doc 27      Filed 06/20/19   Entered 06/20/19 23:26:19




               o.   Failure to Design and Construct Cut and Fill Slopes;

               p.   Failure to Design and Construct Stormwater Conveyance Channels; and

               q.   Failure to Apply Permanent or Temporary Soil Stabilization

        33.   It is my information and belief that the lawsuit asks the court for an injunction to force

the Debtor to comply with environmental laws, for the maximum allowable civil penalties, and for any

other relief that the court believes to be appropriate.

F.      My Brother Anthony and I Invoked Our Buy-Out Rights under the
        Stockholders’ Agreement and Filed a Lawsuit for Enforcement of Such Rights

        34.   On September 28, 2018, my brother Anthony and I, through counsel, provided written

notice to Kleinhendler, Fernandez, and the Debtor of our intent to exercise the put option (i.e. buy-out

right) set forth in Section 2.6 of the Stockholders’ Agreement. A copy of the September 28, 2018

letter serving as such written notice is attached hereto as Exhibit D.

        35.   By exercising the put option in Section 2.6 of the Stockholders’ Agreement, my brother

Anthony and I thereby demanded that the Debtor purchase all of our shares for $5 million by

December 26, 2018 – ninety days from written notice as provided in the Stockholders’ Agreement.

        36.   Neither Kleinhendler, Fernandez, or the Debtor delivered the required $5 million

payment to me and my brother for our shares of the Debtor.

        37.   Subsequently, my brother Anthony and I exercised our alternative rights under Section

2.6 of the Stockholders’ Agreement that provided that should Kleinhendler, Fernandez, or the Debtor

fail to deliver the $5 million to us by December 26, 2018, we would be entitled to compel the Debtor

to issue us a note for $5 million and a mortgage against the Debtor’s real estate – the only applicable

asset being the Real Property Site. The agreement provided that the note would bear interest at Libor

plus three points and would come due four months from the end of the notice period on April 27,

2019.



                                                    -7-
          Case 1-19-42769-nhl        Doc 27      Filed 06/20/19      Entered 06/20/19 23:26:19




       38.     On or about December 4, 2018, my brother Anthony and I, through counsel, filed a

lawsuit for specific performance (the “Specific Performance Lawsuit”) in the Circuit Court for the

County of Richmond captioned as Anthony Cipollone and Domenick Cipollone vs. Virginia True

Corporation (Case CL18-145). In response to the Specific Performance Lawsuit the Debtor issued a

promissory note (a true copy of which is attached hereto as Exhibit E) and a mortgage (a true copy of

which is attached hereto as Exhibit F). My brother Anthony and I also resigned as officers of the

Debtor.

G.     The Bankruptcy Case Should be Transferred to the United States
       Bankruptcy Court for the Eastern District of Virginia (Richmond Division)

       39.     I have been advised and believe to be true that Section 1408 of Title 28 of the United

States Code (entitled “Venue of cases under chapter 11”) provides that a chapter 11 bankruptcy case

can be filed in the district “in which the domicile, residence, principal place of business in the United

States, or principal assets in the United States . . . [are] located.”

      40.      The Debtor is a Virginia corporation. Attached hereto as Exhibit G is a true and correct

copy of the Debtor’s Certificate of Incorporation filed at Richmond, Virginia on March 30, 2017. It

provides in paragraph 7 as follows; “The address of the corporation's principal office is The Branch

House, 2501 Monument Avenue, Richmond, VA 23220.

      41.      Attached hereto as Exhibit H is a true and correct copy of the Debtor’s 2018 Annual

Report, dated as of May 23, 2018 and executed by Kleinhendler as Director of the Debtor. It provides

in paragraph 3 that the City or County of its Virginia registered office is in “Richmond City” and in

paragraph 6 that the principal office address is: “7705 Yolanda Road, Richmond, VA 23229”.

       42.     Attached hereto as Exhibit I is a true and correct copy of the Debtor’s 2019 Annual

Report, dated as of January 31, 2019 and executed by Kleinhendler as Executive Vice President of the

Debtor. It provides in paragraph 3 that the City or County of its Virginia registered office is in



                                                      -8-
         Case 1-19-42769-nhl        Doc 27     Filed 06/20/19     Entered 06/20/19 23:26:19




“Henrico County” and in paragraph 6 that the principal office address is: “7705 Yolanda Road,

Richmond, VA 23229”.

        43.    Attached hereto as Exhibit J is a true and correct copy of a “Business Entity Detail”

report as downloaded from the Commonwealth of Virginia State Corporation Commission’s website

regarding the Debtor. It lists the “principal office” of the Debtor as “7705 Yolanda Road, Richmond,

VA 23229”.

        44.    The Debtor is not domiciled in the State of New York nor in the Eastern District of New

York.

        45.    The Debtor is not resident in the State of New York nor in the Eastern District of New

York.

        46.    The Debtor has only one asset: the Real Property Site. That is located in Richmond

County, Virginia.

        47.    The Debtor has no income and no current business activity. At this time it is a failed

real estate project located in Richmond County, Virginia.

        48.    For the foregoing reasons, I respectfully submit that the proper venue for the Debtor’s

Bankruptcy Case and Court in which it should have been commenced is the United States Bankruptcy

Court for the Eastern District of Virginia (Richmond Division). Accordingly, this Court should order

the case moved to that Court.

H.      Alternatively, the Bankruptcy Case Should be Dismissed

        49.    I am advised that section 1112 of Title 11 of the United State Code provides that a

Bankruptcy Court may dismiss a chapter 11 bankruptcy case for “cause”, including, among other factor

“substantial or continuing loss to or diminuition of the estate and the absence of a reasonable likelihood

of reorganization” or “gross mismanagement of the estate.”




                                                   -9-
         Case 1-19-42769-nhl        Doc 27      Filed 06/20/19     Entered 06/20/19 23:26:19




       50.     The Debtor has no income and no business income. Other than the $5 million in funds

received from my brother Anthony and me, Kleinhendler and Fernandez failed to subsequently obtain

any additional equity investors or obtain loan financing at any time from May 2017 to the present.

There is no reason to realistically expect that if over a two (2) year period they were entirely unable to

raise any equity or loan financing, that now they are in chapter 11 bankruptcy and the Debtor has also

been the subject of environmental law violations involving the activities at the Real Estate Site, that

they will now be able to do so.

       51.     In the event that the Court does not transfer venue to the United States Bankruptcy

Court for the Eastern District of Virginia (Richmond Division), I respectfully submit that the

Bankruptcy Case should be dismissed.



       [SPACE BELOW INTENTIONALLY LEFT BLANK - SIGNATURE ON NEXT PAGE]




                                                   -10-
         Case 1-19-42769-nhl       Doc 27     Filed 06/20/19     Entered 06/20/19 23:26:19




        WHEREFORE, based on the foregoing it is respectfully requested that the Motion be

approved and that the Court enter an order (a) changing the venue of the Bankruptcy Case pursuant to

28 U.S.C. Sec 1408(a)(1) to the United States Bankruptcy Court for the Eastern District of Virginia

(Richmond Division), or (b) in the alternative for an order of dismissal pursuant to section 1112(b)(1)

of the Bankruptcy Code



       I declare under penalty of perjury under the laws of the State of New York that the foregoing is

true and correct.


Dated: Maspeth, New York
       June 20, 2019

                                                    By /s/ Domenick Cipollone
                                                      Domenick Cipollone




                                                 -11-
